           Case 2:20-cv-01323-RAJ-JRC Document 110 Filed 05/13/21 Page 1 of 3




 1                                                                            Hon. Richard A. Jones
                                                                             Hon. J Richard Creatura
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   El PAPEL LLC, et al.,                              )    No. 2:20-cv-01323-RAJ-JRC
                                                        )
 9                                        Plaintiffs,   )    (PROPOSED) ORDER GRANTING
                                                        )    DEFENDANT CITY OF SEATTLE’S
10                  vs.                                 )    CROSS-MOTION FOR SUMMARY
                                                        )    JUDGMENT AND DENYING
11   JENNY A. DURKAN, et al.,                           )    PLAINTIFFS’ MOTION FOR
                                                        )    SUMMARY JUDGMENT
12                                     Defendants.
                                                        )
                                                        )
13                                                      )
14
            THIS MATTER came before the Court on the parties’ Cross-Motions for Summary
15
     Judgment. The Court considered the motions, the evidence accompanying both motions, and the
16
     files and records herein; heard argument of counsel; and is fully advised on this matter. It is
17
     ORDERED;
18
            1. Defendant City of Seattle’s Cross-Motion for Summary Judgment is GRANTED;
19
            2. Plaintiffs’ Motion for Summary Judgment is DENIED; and
20
            3. The action is DISMISSED WITH PREJUDICE.
21

22          IT IS SO ORDERED.

23   //



      (PROPOSED) ORDER GRANTING DEFENDANT CITY OF SEATTLE’S                             Peter S. Holmes
      CROSS-MSJ AND DENYING PLAINTIFFS’ MSJ - 1                                         Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                 701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
           Case 2:20-cv-01323-RAJ-JRC Document 110 Filed 05/13/21 Page 2 of 3




 1          DATED this _______ day of __________________, 2021.

 2

 3                                                         _______________________________
                                                           UNITED STATES DISTRICT JUDGE
 4

 5   Presented by:

 6   PETER S. HOLMES
     Seattle City Attorney
 7
     By:     /s/ Jeffrey S. Weber, WSBA #24496
 8          /s/ Roger D. Wynne, WSBA #23399
            /s/ Derrick De Vera, WSBA #49954
 9          /s/ Erica R. Franklin, WSBA #43477
            Seattle City Attorney’s Office
10          701 Fifth Ave., Suite 2050
            Seattle, WA 98104-7095
11          Ph: (206) 684-8200
            jeff.weber@seattle.gov
12          roger.wynne@seattle.gov
            erica.franklin@seattle.gov
13          derrick.devera@seattle.gov
            Assistant City Attorneys for Defendants City of Seattle and
14          Jenny A. Durkan, in her official capacity as the Mayor of the City of Seattle

15

16

17

18

19

20

21

22

23



      (PROPOSED) ORDER GRANTING DEFENDANT CITY OF SEATTLE’S                                 Peter S. Holmes
      CROSS-MSJ AND DENYING PLAINTIFFS’ MSJ - 2                                             Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                     701 Fifth Ave., Suite 2050
                                                                                            Seattle, WA 98104-7095
                                                                                            (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 110 Filed 05/13/21 Page 3 of 3




 1
                                          DECLARATION OF SERVICE
 2
             I hereby declare that on this day I caused the foregoing document to be electronically filed
 3
     with the Clerk of the Court using the Court’s CM/ECF System which will send notification of such
 4
     filing to all counsel of record.
 5
             DATED this 13th day of May 2021, at Seattle, Washington.
 6

 7                                          s/Alicia Reise
                                            Alicia Reise, Legal Assistant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



      (PROPOSED) ORDER GRANTING DEFENDANT CITY OF SEATTLE’S                               Peter S. Holmes
      CROSS-MSJ AND DENYING PLAINTIFFS’ MSJ - 3                                           Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                   701 Fifth Ave., Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
